Citation Nr: 0417727	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
pleural cavity injury.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound with chest muscle damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied a rating in excess of 20 percent for a 
pleural cavity injury, and a rating in excess of 20 percent 
for chest muscle damage due to a gunshot wound.  Jurisdiction 
of the claim was subsequently transferred back to the 
Atlanta, Georgia, RO.

The issue of service connection for scars is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A November 2002 VA examination is negative for a 
significant clinical condition, including a pleural cavity 
injury and residual muscle damage due to a chest wall injury.

2.  The current 20 percent evaluation assigned for residual 
chest muscle damage is the maximum schedular evaluation for 
that disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for a pleural cavity injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic 
Code 6843 (2003).

2.  The criteria for the assignment of a rating in excess of 
20 percent for residual chest muscle damage have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In this case, VA satisfied these duties to the veteran in an 
August 2002 VCAA notice prior to the issued rating decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, the RO generally advised the veteran to indicate 
any evidence in support of his claim that he wanted VA to 
obtain for him.  Pelegrini, 17 Vet. App. at 422; but see 
VAOGCPREC 1-2004 (Feb. 24, 2004).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
Here, the relevant record includes July 1999 to March 2002 
medical records from a private physician, Dr. Smith, August 
2002 medical records from a private physician, Dr. Trebony, 
and the most recent November 2002 VA examination.

Finally, according to the VCAA, VA must provide a medical 
examination only when there is competent evidence of a 
current disability, the record establishes that the veteran 
suffered an injury in service, the record indicates a 
disability may be associated with active military service, 
and the record does not contain sufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
another VA medical examination is unnecessary because the 
November 2002 assessment considered the appropriate 
diagnostic criteria to effectuate proper adjudication of the 
increased rating claims.

For all of these reasons, the Board concludes that VA has 
fulfilled its duties to the veteran under the VCAA.

I.  Facts

In February 1946, the veteran's resulting chest muscle 
disability from a gunshot wound was service-connected, and 
evaluated as 20 percent disabling.  In December 1947, the 
veteran's resulting pleural cavity disability was service-
connected, and evaluated as 20 percent disabling.  These 
ratings were continued in decisions dated July 1949, August 
1949 (which clarified an effective date issue), June 1958, 
and November 1975 (which merely noted the 20 percent 
evaluation in a decision that primarily concerned a claim of 
service connection for a ruptured disc).  

October 2001 treatment records from Dr. Smith indicate that 
the veteran was walking one to one and a half miles a day 
without difficulty, and March 2002 treatment records indicate 
that the veteran complained of shortness of breath on 
exertion.  An August 2002 treatment report from Dr. Trebony 
noted that the veteran reported a chronic cough, intermittent 
productive unclear phlegm, shortness of breath, and dyspnea 
on exertion with minimal effort.  The diagnoses included 
acute bronchitis, pleuristic type pains, and a persistent 
cough.

At the November 2002 VA examination the veteran had 
subjective complaints of shortness of breath and increasing 
fatigue.  He reported that he could walk one to two flights 
of stairs without getting short of breath.  The examination 
revealed that the veteran's physical presentation had no 
postural deformities, there was no change in breathing rate 
or manner of breathing, and the lungs were clear bilaterally.  
The examiner found no significant residuals or malignancy 
especially as related to the veteran's left lung or chest.  
The examiner concluded that the veteran had a normal history 
of mild respiratory intolerance based on the average male his 
age who had a 45-50 year pack year cigarette smoking history, 
and no other incidence of pulmonary disease, respiratory 
medications or restriction of activity.  

Additionally, the examination tested the veteran's forced 
expiratory volume in one second (FEV-1), and the ratio of 
FEV-1 to forced vital capacity (FEV-1/FVC), and the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)).  The FEV-1 was 116 percent predicted, the 
FEV-1/FVC was 118 percent predicted, and the diffusion 
capacity was interpreted as normal at 82 percent predicted.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Pleural cavity

The rating criterion for respiratory disorders, particularly 
restrictive lung disease, includes 38 C.F.R. § 4.97, 
Diagnostic Code 6843, pertaining to traumatic chest wall 
defect.  Under this code, a traumatic chest wall defect is 
rated as 30 percent disabling with FEV-1 of 56 to 70 percent 
of that predicted; or FEV-1/FVC of 56 to 70 percent; or 
diffusion capacity of the lung for carbon monoxide by the 
single breath method that is 56 to 65 percent of that 
predicted.  Gunshot wounds of the pleural cavity with bullet 
or missile retained in lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 
6843, Note (3) (2003).

Chest Muscles

Under Diagnostic Code 5321, a maximum rating of 20 percent is 
provided for severe or moderately severe disability of Group 
XXI muscles of respiration of the thoracic muscle group.  38 
C.F.R. § 4.73 (2003).  

III.  Analysis

Pleural Cavity

Though the Statement of the Case (SOC) also considered 
Diagnostic Code 6818, it need not have done so because 
Diagnostic Code 6843, which was also applied in the SOC, 
became effective in October 1996.  Thus, the proper criterion 
for the veteran's pleural cavity injury is Diagnostic Code 
6843.  As such, the veteran is not entitled to a rating in 
excess of 20 percent.  Particularly, his FEV-1 was 116 
percent predicted, the FEV-1/FVC was 118 percent predicted, 
and the diffusion capacity was interpreted as normal at 82 
percent predicted.  A 30 percent evaluation requires an FEV-1 
of 56 to 70 percent of that predicted, or FEV-1/FVC of 56 to 
70 percent, or diffusion capacity of the lung for carbon 
monoxide by the single breath method that is 56 to 65 percent 
of that predicted.  Additionally, there is no other more 
appropriate Diagnostic Code that offers a higher rating, that 
is, the veteran does not have pulmonary vascular disease 
(Diagnostic Code 6817), bacterial infections of the lung 
(Diagnostic Codes 6822-6824), interstitial lung disease 
(Diagnostic Codes 6825-6833), or mycotic lung disease 
(Diagnostic Codes 6834-6839).

Though Dr. Trebony indicated that the veteran had a chronic 
cough with phlegm in the August 2002 treatment record, these 
conditions apparently resolved by the November 2002 VA 
examination.  In fact, the VA examiner did not discover any 
clinically significant condition.  Because, however, the 
veteran's 20 percent disability rating has been in effect for 
over twenty years (since July 1949 for the pleural cavity 
injury), the disability rating is preserved in accordance 
with 38 C.F.R. § 3.951 (2003).

Chest Muscles

The 20 percent evaluation in effect for a chest muscle injury 
due to a gunshot wound is the maximum rating under Diagnostic 
Code 5321.  There is no indication from the November 2002 VA 
examination that the veteran experiences other residuals from 
a chest muscle injury due to a gunshot wound that could be 
assessed under another Diagnostic Code.  In fact, the VA 
examination reported that there was no evidence of dramatic 
loss of function or significant residuals as related to the 
veteran's chest.  As such, the full benefit sought by the 
veteran has been granted.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  Additionally, because the 
veteran's 20 percent disability rating has been in effect for 
over twenty years (since February 1946 for the chest muscle 
damage), the disability rating is preserved in accordance 
with 38 C.F.R. § 3.951 (2003).


ORDER

Entitlement to a rating in excess of 20 percent for a pleural 
cavity injury is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound with chest muscle damage is denied.









REMAND

In the February 2003 Notice of Disagreement, the veteran 
asserted a claim of service connection for scars from the 
bullet wound.  He noted that the entrance wound did not 
"give him trouble but the exit wound does."  The RO denied 
the claim in June 2003.  The veteran disagreed with that 
decision in November 2003 (via his substantive appeal for the 
increased rating claims), and the RO did not render a 
Statement of the Case for this claim.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is remanded for the following action:

A Statement of the Case should be 
issued to the veteran concerning the 
claim of service connection for scars.  
The Statement of the Case should 
include all relevant law and 
regulations pertaining to the claim, as 
well as a discussion of the relevant 
provisions of the Veterans Claims 
Assistance Act of 2000.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



